UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY CECIL PHILLIPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00011-MR-1)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Assistant
Federal Defender, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy Phillips pleaded guilty pursuant to a written

plea       agreement   to    one   count   of    possession   with    intent    to

distribute more than five grams of cocaine base, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B) (2006) and one count of sale of

two firearms to a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006).            The district court imposed the statutory

mandatory minimum sentence of 120 months in prison.                  Counsel for

Phillips filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), certifying that there are no meritorious

grounds for appeal, but questioning whether the district court

fashioned a reasonable sentence.               Phillips did not file a pro se

supplemental brief.           The Government elected not to file a brief.

Finding no reversible error, we affirm.

               A review of the record reveals no error in sentencing. *

When determining a sentence, the district court must calculate

the    appropriate          advisory   Sentencing     Guidelines     range     and

consider it in conjunction with the factors set forth in 18


       *
        Phillips’ plea agreement included a waiver barring an
appeal from the calculation of his sentence.       However, the
Government has not filed a motion to dismiss asserting the
waiver, and we do not sua sponte enforce appellate waivers. See
generally United States v. Blick, 408 F.3d 162, 168 (4th Cir.
2005) (citing United States v. Brock, 211 F.3d 88, 90 n.1 (4th
Cir. 2000)).    Accordingly, we will decide the appeal on the
merits.



                                           2
U.S.C. § 3553(a) (2006).            Gall v. United States, 552 U.S. 38,

49-50 (2007); United States v. Lynn, 592 F.3d 572 (4th Cir.

2010).     Appellate review of a district court’s imposition of a

sentence,       “whether     inside,   just     outside,     or     significantly

outside the [g]uidelines range,” is for abuse of discretion.

Gall,     552    U.S.   at    41.      Sentences    within        the   applicable

guidelines range may be presumed by the appellate court to be

reasonable.       United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).

               The district court followed the necessary procedural

steps     in    sentencing     Phillips,      appropriately        treating    the

Sentencing      Guidelines     as   advisory,    properly     calculating      and

considering the applicable Guidelines range, and weighing the

relevant § 3553(a) factors.            Because of the statutory mandatory

minimum sentence, Phillips’ Guidelines range became 120 to 125

months.        Phillips’ 120-month sentence, which is the statutory

minimum sentence the district court was required to impose, may

be presumed reasonable by this court.              Pauley, 511 F.3d at 473.

We conclude that the district court did not abuse its discretion

in imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                      This court

requires that counsel inform Phillips, in writing, of the right

                                        3
to petition the Supreme Court of the United States for further

review.     If Phillips requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Phillips.

                We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         4